Case 1:18-cv-01967-AMD-JO Document 51 Filed 09/19/19 Page 1 of 2 PageID #: 207




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                                  X

     MARIBEL SARANTE,

                                                         Plaintiff,
                                                                        STIPULATION OF
                               -against-                                VOLUNTARY DISMISSAL

     THE CITY OF NEW YORK, JAMES P. O'NEIL, as                          18 CV 1967 (AMD)
     Police Commissioner, Police Department City of New
     York, STEVEN M. HELLMAN, as Commanding Officer,
     7th Precinct, CLARENCE DAWSON, as Lieutenant, 7th
     Precinct, EDWARD CARRASCO, as Lieutenant, 7th
     Precinct, FREDDY LOPEZ, as Sergeant, 7th Precinct and
     JENNIFER KIELB, as Police Officer, 7th Precinct each
     sued individually in their official capacities as employees
     of Defendant THE CITY OF NEW YORK,

                                          Defendants.
                                                     X
                    IT IS HEREBY STIPULATED AND AGREED, by and between the

     parties as represented below, as follows:

                    1. Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), all of

     Plaintiff's claims in the above-referenced action, are hereby dismissed, with prejudice,

     and that an order to that effect may be entered without further notice.

     Dated:         New Y r , New York
                    August    , 2019

              THE SANDERS FIRM, P.C.                            ZACHARY W. CARTER
              Eric Sanders, Esq.                                Corporation Counsel of the
              Attorneys for Plaintiff                              City of New York
              30 Wall Street, 8th Floor                         Attorney for Defendants
              New York, New York 10005                          100 Church Street, R6om 2-186
              Tel: (212) 652-2782                               New York, New York 10007-2601
              esanders@thesandersfirmpc.com                     (212) 356-2444
                                                                dosaint@law.nyc.gov
Case 1:18-cv-01967-AMD-JO Document 51 Filed 09/19/19 Page 2 of 2 PageID #: 208




       By:                       me
             Eric Sanders
                                                 Assistant




                                      7
